326 S.W.3d 551 (2010)
Ronald E. WORD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94502.
Missouri Court of Appeals, Eastern District. Division Two.
November 23, 2010.
Edward S. Thompson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Ronald E. Word (hereinafter, "Movant") pleaded guilty to first-degree statutory *552 sodomy, Section 566.062 RSMo (2000)[1], and first-degree sexual misconduct, Section 566.083. Movant was sentenced to twelve years' imprisonment for the sodomy count and four years' imprisonment for the sexual misconduct count, to run concurrently. Movant now appeals from the judgment denying his Rule 24.035 motion for postconviction relief without an evidentiary hearing. Movant raises one point on appeal, alleging the motion court erred in denying his post-conviction motion because his plea counsel issued a dire warning that his sentence would be lengthy if he proceeded to trial.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. No jurisprudential purpose would be served by a written opinion. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All further statutory references herein are to RSMo (2000) unless otherwise indicated.